EXHIBIT 10.8

 

SECURED PROMISSORY NOTE

 

Date: May 31, 2020

 

RM1,000,000

 

FOR VALUE RECEIVED, Toh Kok Soon(the “Maker”) promises to pay to the order of
Toga Limited, a Nevada corporation (the “Payee”), or its registered assigns, the
principal sum of RM1,000,000, or such lesser amount as shall equal the
outstanding principal amount hereof, together with accrued but unpaid interest,
pursuant to this Secured Promissory Note (the “Note”).

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A PLEDGE AND SECURITY
AGREEMENT DATED AS OF THE DATE HEREOF (THE “SECURITY AGREEMENT”) AND EXECUTED BY
MAKER IN FAVOR OF PAYEE. ADDITIONAL OBLIGATIONS OF MAKER AND RIGHTS OF PAYEE ARE
SET FORTH IN THE SECURITY AGREEMENT.

 

This Note is being issued in connection with that certain Stock Purchase
Agreement, of even date herewith, between the Eostre Sdn. Bhd., a Malaysia
corporation (“Eostre”), Hamidah Bibi A/P Seraj Din, Ahmad Hizar Bin Sainol
Abdin, Toga Limited, Toh Kok Soon and Lim Jun Hao (including all exhibits
attached thereto, collectively, the “Stock Purchase Agreement”).

 

Pursuant to the terms and conditions of the Stock Purchase Agreement, Maker is
executing this Note in favor of Payee.

 

The following is a statement of the rights of Payee and the conditions to which
this Note is subject, and to which Payee, by the acceptance of this Note,
agrees:

 

1. Definitions. As used in this Note the following capitalized terms have the
following meanings:

 

a. “Maker” shall mean the Person specified in the introductory paragraph of this
Note and any Person(s) which shall succeed to or assume the obligations of such
Person under this Note.

 

b. “Payee” shall mean the Person specified in the introductory paragraph of this
Note, or any Person who shall at the time be the successor to Payee as the
holder of this Note.

 

c. “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.

 

d. “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations existing or hereafter arising under or pursuant to the terms of
this Note and the Security Agreement, including all principal, interest fees,
charges, expenses, attorneys’ fees and costs chargeable to and payable by Maker
hereunder and thereunder.

 

 



 

 

e. “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a stock company, a limited liability company, an
unincorporated association, a joint venture or other entity or a governmental
authority.

 

f. “Note Documents” shall mean this Note together with the Security Agreement.

 

2. Payments. Upon demand by Payee, the entire unpaid principal balance, together
with interest accrued and unpaid thereon at the applicable rate specified in
this Note, shall be immediately due and payable. Any and all payments made
pursuant to this Note shall be applied, at the option of Payee, to accrued and
unpaid interest, unpaid principal and other sums due hereunder, in such order as
Payee, in its sole discretion, elects.

 

3. Interest. This note shall bear interest at 4% per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days. Such interest
shall be accrued but unpaid unless and until a demand by Payee as set forth in
Section 2, above.

 

4. Satisfaction of Note. This Note shall remain outstanding, and accrue
interest, until the date of the “Closing” as such term is defined in that
certain Phase 2 Stock Purchase Agreement, of even date herewith, between Toga
Limited, Toh Kok Soon, Lim Jun Hao and Ahmad Hizar Bin Sainol Abdin (the “Phase
2 Stock Purchase Agreement”), and the transfer of all right, title and interest
in and to the Shares (as defined therein) from the Maker to Payee as full
satisfaction for all principal and interest accrued under this Note, as
contemplated in the Phase 2 Stock Purchase Agreement.

 

5. Prepayment. This Note may not be prepaid, in whole or in part, from time to
time.

 

6. Certain Covenants. Maker shall furnish to Payee promptly upon the occurrence
thereof, written notice of the occurrence of any Event of Default hereunder.

 

7. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Note Document:

 

a. Failure to Pay. (i) Maker shall fail to pay when due any payment on the due
dates pursuant to the Note Documents, and such payment shall not have been made
within five (5) days of Maker’s receipt of Payees’ notice of such failure to
pay, or (ii) any other payment required under the terms of any other Note
Document on the date due and such payment shall not have been made within ten
(10) days of Maker’s receipt of Payees’ notice to Maker of such failure to pay.

 

b. Breaches of Covenants. Maker shall fail to observe or perform any other
material covenant, representation, or warranty, obligation, condition or
agreement contained in this Note, the other Note Document, or the Stock Purchase
Agreement (other than those specified in Section 7(a) above) and such failure
shall continue for ten (10) days after notice to Maker of such failure.

 

 



 

 

c. Voluntary Bankruptcy or Insolvency Proceedings. Maker shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) become insolvent (as such term may be defined or
interpreted under any applicable statute), (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, (vii) take any action
for the purpose of effecting any of the foregoing.

 

d. Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Maker of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Maker or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within thirty (30) days of
commencement.

 

e. Note Documents. Any Note Document or any material term thereof shall cease to
be, or be asserted by Maker not to be, a legal, valid and binding obligation of
Maker enforceable in accordance with its terms or if the Liens of Payee in the
Collateral (as defined in the Security Agreement) shall cease to be or shall not
be valid, first priority perfected Liens or Maker shall assert that such Liens
are not valid, first priority and perfected Liens.

 

8. Rights of Payee upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default, referred to in Sections 7(c), 7(d)
and 7(e) and giving effect to any applicable cure periods) and at any time
thereafter during the continuance of such Event of Default, Payee may, by notice
to Maker, declare all outstanding Obligations payable by Maker hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Note Document to the contrary notwithstanding. Upon the
occurrence or existence of any Event of Default described in Sections 7(c),
7(d), of 7(e) immediately and without notice, all outstanding Obligations
payable by Maker hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
other Note Document to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
Payee may exercise any other right, power or remedy granted to it by the Note
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.

 

9. Assignment; Successors and Assigns. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Maker without the prior written consent of
Payee. Subject to the restrictions on transfer in this Section 8, the rights and
obligations of Maker and Payee of this Note shall be binding upon and benefit
the successors, assigns, heirs, administrators and transferees of the parties.

 

 



 

 

10. Waiver and Amendment. This Note may be amended, waived or modified only upon
the written consent of Maker and Payee. Maker hereby agrees that Payee may
extend the time for payment, accept partial payment or take, exchange or release
security, if any, without discharging or releasing Maker. In addition, Maker
agrees (a) that the failure of Payee to exercise any rights or remedies granted
hereunder shall not constitute a waiver of such rights or remedies or any other
rights or remedies or preclude the exercise of such rights or remedies or any
other rights or remedies at any time; and (b) that the failure of Payee to
exercise any rights or remedies granted hereunder in the event of an Event of
Default, default or breach hereof, including without limitation, any failure by
the Maker to make any payment hereunder, shall not be deemed a waiver of such
Event of Default, default or breach.

 

11. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery at the respective
addresses of the parties set forth in the Stock Purchase Agreement. Any party
hereto may by notice so given change its address for future notice hereunder.

 

12. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws as
set forth in the Stock Purchase Agreement.

 

13. Usury Limitations. It is the intention of Maker and Payee to conform
strictly to applicable usury laws. Accordingly, notwithstanding anything to the
contrary in this Note, the Security Agreement, or the Stock Purchase Agreement,
amounts deemed to constitute interest under applicable law and contracted for,
chargeable or receivable hereunder shall under no circumstances, together with
any other interest, late charges or other amounts which may be interpreted to be
interest contracted for, chargeable or receivable hereunder or thereunder,
exceed the maximum amount of interest permitted by law, and in the event any
amounts were to exceed the maximum amount of interest permitted by law, such
excess amounts shall be deemed a mistake and shall either be reduced immediately
and automatically to the maximum amount permitted by law or, if required to
comply with applicable law, be canceled automatically and, if theretofore paid,
at the sole option of Payee, be refunded to Maker or credited on the principal
amount of this Note then outstanding.

 

14. Severability. If any one or more of the provisions of this Note are
determined to be unenforceable, in whole or in part, for any reason, the
remaining provisions shall remain fully operative and enforceable to the
greatest extent permitted by law.

 

15. Headings. Headings included herein are for convenience only, and shall not
be used to construe this Agreement.

 

16. Expenses; Waivers. If action is instituted to collect this Note, Maker
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
Maker hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

 

 



 

 

17. Representation by Counsel and Interpretation. Maker and Payee each had the
opportunity to be represented by counsel in connection with this Note and the
matters contemplated by this Note. Accordingly, any rule of law or decision that
would require interpretation of any claimed ambiguities in this Note against the
Maker has no application and. The provisions of this Note shall be interpreted
in a reasonable manner to affect the intent of the Maker and Payee.

 

18. Electronic Signature. This Note may be delivered in electronic format
(including Docusign and pdf) which shall be deemed an original and the Payee
will be entitled to rely upon such signature as conclusive evidence that this
Note has been duly executed by the Maker.

 

[Signature Page Follows]

 

 



 

 

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the date
first written above.

 

 

MAKER:

        By: /s/ Toh Kok Soon

 

Name:

Toh Kok Soon  

 

 

 

 

ACCEPTED AND AGREED TO BY PAYEE:

 

 

 

 

 

 

 

 

Toga Limited, a Nevada corporation

 

 

 

 

 

 

By:

/s/ Alexander D. Henderson

 

 

Name:

Alexander D. Henderson

 

 

Title:

Chief Financial Officer

 

 

 

 